No. PD-0756-15
               IN THE COURT OF CRIMINAL APPEALS
                         AT AUSTIN, TEXAS
__________________________________________________________________
                     CHARLES LAVOY ARRINGTON
                             Appellant
                                VS.
                        THE STATE OF TEXAS
                              Appellee
      FOURTH COURT OF APPEALS CAUSE NO. 04-12-00430-CR
__________________________________________________________________

       ON APPEAL FROM THE FOURTH COURT OF APPEALS
                      SAN ANTONIO, TEXAS
__________________________________________________________________


     APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
__________________________________________________________________
                               JORGE G. ARISTOTELIDIS

                               Tower Life Building
                               310 South St. Mary’s St., Suite 1830
                               San Antonio, Texas 78205
                               (210) 277-1906
     July 24, 2015             jgaristo67@gmail.com
                               SBN: 00783557

                               ORAL ARGUMENT REQUESTED
            IDENTITY OF JUDGE, PARTIES AND COUNSEL

       A complete list of the names and addresses of all interested parties is
provided below so the members of this Honorable Court may at once determine
whether they are disqualified to serve or should recuse themselves from
participating in the decision in this case.

                                Complainant:

                              The State of Texas

                                 Petitioner:

                           Charles Lavoy Arrington

                         Counsel for the Petitioner:

                          Mr. Jorge G. Aristotelidis
                            Tower Life Building
                     310 South St. Mary’s St., Suite 1830
                         San Antonio, Texas 78205

                           Counsel For the State:

                              Ms. Lauren Scott
                          Assistant District Attorney
                         Bexar County Justice Center
                              101 W. Nueva St.
                          San Antonio, Texas 78205

                                Trial Judge:

                          Honorable Sharon MacRae
                               Visiting Judge
                             187th District Court
                            Bexar County, Texas




                                     	   ii	  
	  
                    TABLE OF CONTENTS
                                             PAGE(S)
IDENTITY OF THE JUDGE, PARTIES AND COUNSEL   ii
INDEX OF AUTHORITIES                         iv
STATEMENT REGARDING ORAL ARGUMENT            v
STATEMENT OF THE CASE                        vi
STATEMENT OF PROCEDURAL HISTORY              vii
GROUND FOR REVIEW                            viii
ARGUMENT                                     1
PRAYER FOR RELIEF                            13
CERTIFICATE OF SERVICE                       14
CERTIFICATE OF COMPLIANCE                    15




                            	   iii	  
	  
                         INDEX OF AUTHORITIES

TEXAS COURT OF CRIMINAL APPEALS CASES:

Arrington v. State, 451 S.W.3d 834 (Tex. Crim. App. 2015)…………..............vii,1

Schutz v. State, 957 S.W.2d 52 (Tex. Crim. App. 1997)………………………..9,11

Yount v. State, 872 S.W.2d 706 (Tex. Crim. App. 1993)……………………7,10,11

TEXAS COURT OF APPEALS CASES:

Arrington v. State, 413 S.W.3d 106 (Tex. App. – San Antonio 2013)…vii,1,7,12,13

Arrington v. State, 2015 Tex. App. LEXIS 2529
      (Ct. App. - San Antonio)(Mar. 18, 2015)(unpublished)……………….vii,8,9

Fuller v. State, 224 S.W.3d 823 (Tex. App.—Texarkana 2007, no pet.)…………10

Lane v. State, 257 S.W.3d 22, 27
      (Tex. App.--Houston [14th Dist.] 2008, pet. ref’d)………………………...10

Long v. State, No. 2008 Tex. App. LEXIS 8885
      (Tex. App.--Tyler Nov. 26, 2008, no pet.) (unpublished)………………….10

Moran v. State, 350 S.W.3d 240, 242-243 (Ct. App. San Antonio 2011)………….9

Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001……………………...9

TEXAS RULES OF EVIDENCE:

Tex. R. Evid. 702…………………………………………………………………7,9
Tex. R. Evid. 608…………………………………………………………………...8

MISCELLANEOUS:
3 W. LaFave, et al., Criminal Procedure § 11.10(c) (2d ed. 1999))………………..9

APPENDIX          Arrington v. State, 2015 Tex. App. LEXIS 2529
                  (Tex. App. San Antonio Mar. 18, 2015)

                                      	   iv	  
	  
              STATEMENT REGARDING ORAL ARGUMENT

       Appellant’s case presents an outrageous case of ineffective assistance of

counsel, whereby defense counsel wholly failed to object to trial testimony from

two State’s witnesses, one of whom gave her expert opinion about the truthfulness

of the complainant’s criminal accusations, and the other of whom gave lay

testimony that improperly bolstered the complainant’s credibility, such that

defense counsel’s omissions could not be justified as reasonable trial strategy, after

a review of the cold, appellate record. Because the prohibition against opinion and

bolstering testimony is well-settled by this Court’s jurisprudence, oral argument

would assist this Court in determining whether it should review Petitioner’s

ineffective assistance claim while on direct appeal, or require the Petitioner to

expend more resources and further delay the process, by seeking relief via the post-

conviction, habeas process.




                                         	   v	  
	  
                          STATEMENT OF THE CASE

       On July 9th, 2012, jury selection began in the trial of Mr. Charles Lavoy

Arrington (Petitioner), who was charged with six counts of aggravated sexual

assault, and one count of indecency with a child by sexual contact, in the 187th

District Court of Bexar County, Texas, in San Antonio, Texas, before the

Honorable Sharon MacRae, visiting judge presiding.         On July 13, 2012, Mr.

Arrington was convicted by the jury of five counts of aggravated sexual assault of

a child, and one count of indecency with a child by sexual contact. That same day,

he was sentenced by the trial court to 60 years on five of the six aggravated sexual

assault counts, and to 20 years for the indecency with a child by sexual contact

count, with all sentences running concurrent. Because the jury was unable to reach

a verdict on Count III, the court declared a mistrial.




                                          	   vi	  
	  
                 STATEMENT OF PROCEDURAL HISTORY

       On August 14, 2013, the Fourth Court of Appeals of San Antonio reversed

Mr. Arrington’s conviction, and remanded for a new trial, via published opinion.

See Arrington v. State, 413 S.W.3d 106 (Tex. App. – San Antonio 2013).

       On January 14, 2015, this Court reversed the Fourth Court of Appeals

decision, and remanded all remaining, unresolved appellate issues for its

consideration. See Arrington v. State, 451 S.W.3d 834 (Tex. Crim. App. 2015).

       On March 18, 2015, the Fourth Court of Appeals decided all remaining and

unresolved appellate issues, and affirmed Petitioner’s convictions. See Arrington

v. State, 2015 Tex. App. LEXIS 2529 (Tex. App. San Antonio Mar. 18, 2015)

(unpublished).

       On May 21, 2015, the Fourth Court of Appeals denied Petitioner’s motions

for panel, and en banc rehearing.

       Petitioner’s PDR is due to be filed Wednesday, July 22nd, 2015.




                                        	   vii	  
	  
                            GROUND FOR REVIEW

       Whether the Petitioner’s allegation that his trial counsel rendered ineffective

assistance of counsel by completely failing to object to all of the expert and lay

testimony about the truth of H.A.’s allegations against Petitioner that was

presented by the State in its case in chief, was so outrageous as to eliminate any

reasonable trial strategy, and thus allow its consideration on direct appeal, without

the need to require Petitioner to expend additional resources and further delay, via

the post-conviction, habeas process?




                                         	  viii	  
	  
                                    ARGUMENT

       1.    Posture of the Case:

       At trial, the complainant (H.A.) made a number of sexual assault allegations

against the Petitioner. There was no medical, or other evidence presented in

support of these accusations, thus rendering the trial a “he said, she said” swearing

match between them. See Arrington v. State, 413 S.W.3d 106, 113 (Tex. App. San

Antonio 2013)(overruled on other grounds by Arrington v. State, 451 S.W.3d 834

(Tex. Crim. App. 2015)). With this backdrop, in its case in chief, the state

presented testimony from outcry witness Lisa Dawn McGinnis (McGinnis), and

from H.A.’s mother, Virginia Lee Johnson (Jenny). The following are excerpts of

their testimony, which is the subject of the Petitioner’s PDR:

       2.    Expert Opinion about H.A.’s Credibility from the State’s Outcry
             Witness:

       On direct examination, the state called McGinnis, the school counselor at

H.A.’s school, who was called as the outcry witness. McGinnis testified that she

had two conversations with H.A. at her school. Having learned of a rumor that

H.A. had stated that she was pregnant, she questioned H.A. about it. 3 RR 71.

When confronted with the rumor, H.A. “said, no, it was a misunderstanding that

she was just talking about, basically, where babies come from and her friends had

misunderstood her and at that point [McGinnis] believed her. It was a very short

interview,” adding that H.A. “handled herself very well.” 3 RR 72. When asked
                                        	   1	  
	  
what McGinnis’s “feeling” at the time of the conversation with H.A., she related

that she believed that “it was just a rumor…[t]hat some kids were talking about

how babies -- where babies come from.” 3 RR 73. McGinnis added that while the

conversation warranted a phone call about it to H.A.’s mother, McGinnis “didn’t

really feel like there was anything else to the information so [she] didn’t…make

any other phone calls at that point,” further elaborating that it was a “judgment call

somewhat on” her part “based on [her] experience and what [McGinnis has] seen

with other students.” 3 RR 73-74

       Two days later, McGinnis had a second conversation with H.A., and

revisited the issues based on continuing rumors that she was pregnant, and this

time, that H.A. was pregnant with her father’s baby. 3 RR 74-75. It was during

this second interview that H.A. first alleged that the Petitioner had sexually

assaulted her. 3 RR 76-78.

       McGinnis testimony was buttressed by her academic and professional

background.    She testified that at the time of H.A.’s outcry, she worked at

Timberwood Park Elementary, and that she’d previously worked as a school

counselor for 11 years and in school administration for twenty-one years. She

added that she had a bachelor’s in early childhood education, a Master’s in

counseling, and a Ph.D. in counseling and supervision, and that she was a licensed

professional counselor, outside of her school counseling certification. 3 RR 70.

                                         	   2	  
	  
       During McGinnis’s testimony, without any objections by the defense, the

prosecutor asked McGinnis questions relating to whether H.A.’s sexual assault

allegation was credible, specifically, McGinnis’s opinion about whether H.A. was

telling the truth:

       Prosecutor: Now, did you ask any questions -- did you do anything to check
                   the veracity of her story?

       McGinnis: I asked enough questions to make a decision about whether I
                 needed to report or not. Based on what she said, based on her
                 demeanor, based on the fact that I did not have any other
                 concerns with her behavior or academically, what I knew about
                 her at that point, I made enough -- got enough information to
                 make a decision about making a report. I was leaving that
                 school at the end of the year. This was the day before schooling
                 got out so I didn't –

       Prosecutor: Hold on there one second. I guess what I want to ask you is:
                   You collected enough information to make a report.

       McGinnis: Uh-huh.

       Prosecutor: All right?

       McGinnis: Yes.

       Prosecutor: And clearly you made a report because you’re here today.

       McGinnis: Yes.

       Prosecutor: What did -- what details did you see that lent credibility to
                   her story that made you know that she was telling you the
                   truth?

       McGinnis: I felt that she was telling me the truth based on the fact that
                 she had details, for example, what movie they were watching;

                                        	   3	  
	  
                   that her brother was playing PlayStation when it happened
                   when she was nine; that she could very much put herself in the
                   situation of what was going on exactly at that time.

                   Those were the things that made me feel like she was telling
                   the truth.

       Prosecutor: Okay. Now, what told you that those were the important
                   factors?

       McGinnis: Based on my experience that I’ve had with other students,
                 based on my educational experience. Those were the things
                 that I fell back on.

       Prosecutor: So you were trained to look for these signs?

       McGinnis: As a counselor, yes.

       Prosecutor: All right. Have you had the occasion to deal with somebody
                   who made a false report?

       McGinnis: Yes.

       Prosecutor: Okay. Now, can you distinguish those instances, in general, to
                   this one? I mean, what did she do that might have happened
                   had she been given [sic] a false report?

       McGinnis: Most of the time, not all the time, but most of the time when
                 students give a false report they generally will seek you out.
                 Haley did not seek me out. She did the seek out an adult. She
                 was actually telling another student, which my experience has
                 been that's a cry for help when you don’t know what else to do.
                 Most of the time the students who have made false reports
                 they’ve actually sought me out or told another adult. The first
                 time I talked to her she didn’t want to tell me. She was fearful
                 and that also made me feel like that this was a truthful
                 report.

             ***

                                        	   4	  
	  
       Prosecutor: And does that mean that the person has a false memory? That
                   this is, you know, something that they just concocted?

       McGinnis: No. It just means that, you know, like I said, with any of us, as
                 time goes by, you might remember things that you didn't
                 remember prior.

3RR 80-83 (emphasis by Appellant).

       3.    Lay Testimony About H.A.’s Truthfulness:

       The State later called Virginia Lee Johnson (Jenny), H.A.’s mother. On

direct, the prosecutor asked Jenny whether she’d spoken to her daughter about the

sexual assault allegations. The following colloquy ensued:

       Prosecutor: And has she, I guess, changed from her initial reaction of
                   talking about what happened?

       Jenny:      You mean -- not really, no. You mean, like personality?

       Prosecutor: Yes. I mean, is she still fearful and embarrassed when she talks
                   about it?

       Jenny:      No but we don’t really talk about it all that much but I ask her
                   questions and she’s very honest with her answer and she’s
                   not - she doesn’t hide the answers. She tells me the truth.

       Prosecutor: Okay. So do you generally initiate the conversations with her or
                   does she talk to you about what happened to her at her dad’s
                   house?

       Jenny:      She talks to me when we do talk about it.

       Prosecutor: Now, have you ever talked with Haley about how serious what
                   happened to her is?

       Jenny:      Yes.

                                        	   5	  
	  
       Prosecutor: And did you -- I mean, were you surprised when this first came
                   out?

       Jenny:      Yes.

       Prosecutor: Why were you so surprised?

       Jenny:      Because I didn’t think this could happen.

       Prosecutor: You didn't think this could happen to your daughter?

       Jenny:      Yes.

       Prosecutor: Did you talk to Haley about the fact that police were going to
                   be involved and she was going to have to –

       Jenny:      Yes.

       Prosecutor: -- follow through with that?

       Jenny:      Yes.

       Prosecutor: Did you talk to her about how serious this was?

       Jenny:      Yes.

       Prosecutor: Did you ask Haley if she was telling the truth?

       Jenny:      Yes.

       Prosecutor: And what did she say to you?

       Jenny:      She said yes and she started crying.

3 RR 48-50 (emphasis by Appellant).




                                        	   6	  
	  
       4.    Impeachment of H.A.’s Testimony:

       H.A.’s testimony was impeached by the prosecutor. On direct examination,

the prosecutor asked H.A., why she had “lied” to H.A.’s mother by failing to tell

her about the Appellant’s sexual assault, to which H.A. claimed that “her friends”

made her “do it.” See 3 RR 206-207.

       5.    State’s Closing Arguments:

       During her closing arguments, the prosecutor argued that the Petitioner’s

guilt was substantiated by McGinnis’ testimony, as follows:

       Ms. McGinnis has dealt with kids for 21 years. She told you that
       generally they do make delayed outcries. She told you that when a kid
       isn’t seeking out the adult to share this information that has a lot to
       do with whether or not you’d want to believe them or how you put
       things in perspective. Haley didn’t seek anybody out.

5 RR 35-36 (emphasis by Appellant).

       6.    Fourth Court of Appeals’ Decision:

       On original submission, the Fourth Court noted that “the State asked the

school counselor, McGinnis, her opinion on the truthfulness of H.A.’s

accusations,” and that “the State concedes that McGinnis answered direct questions

on H.A.’s credibility and truthfulness.” See Arrington, 413 S.W.3d at 113. The

Court agreed that her opinion on H.A.’s truthfulness was not admissible. Id. (citing

Tex. R. Evid. 702; Yount v. State, 872 S.W.2d 706, 711 (Tex. Crim. App. 1993)),

and noted that defense counsel did not object to their admission at trial. Id. at 114.

                                         	   7	  
	  
       The Court also noted that “[t]he State also asked H.A.’s mother questions

about H.A.’s truthfulness,” and noted that “[t]he credibility of a witness may be

supported by evidence in the form of opinion, but the evidence may only refer to

character for truthfulness and evidence of truthful character is admissible only after

the character of the witness for truthfulness has been attacked.” Id. at 114 (citing

Tex. R. Evid. 608.)

       However, after remand from this Court, the Fourth Court of Appeals

concluded that “[t]he above questioning occurred in the context of the State asking

McGinnis what made her believe H.A. enough to make an official report,” and “in

the context of her following up on the second rumor.” Arrington v. State, 2015

Tex. App. LEXIS 2529 *11-12 (Tex. App. San Antonio Mar. 18, 2015)

(unpublished). Acknowledging that “[d]uring cross-examination, defense counsel

asked McGinnis only a few questions,” it elaborated that “[its] review of the record

indicates defense counsel’s strategy in not objecting and conducting a limited

cross-examination may have been for the purpose of avoiding emphasizing the

matter before the jury…” Id. at *12.

       As to Jenny’s bolstering testimony, the Court reasoned that “[t]he mother’s

comments were brief and somewhat vague as to the content of what H.A. said that

was ‘truthful,’” restating that its “review of the record indicates defense counsel’s



                                         	   8	  
	  
strategy in not objecting may have been for the purpose of avoiding emphasizing

the matter before the jury.” Id. at * 14.

       The Court concluded that the Petitioner therefore “failed to satisfy his

burden of proving that there was no imaginable strategy for defense counsel’s

failure to object.” Id.

       In determining whether trial counsel rendered ineffective assistance of

counsel, when the record contains no evidence of counsel‘s reasons for the

challenged conduct, the Court “‘will assume a strategic motivation if any can

possibly be imagined,’ and will not conclude the challenged conduct constituted

deficient performance unless the conduct was so outrageous that no competent

attorney would have engaged in it.” See Moran v. State, 350 S.W.3d 240, 242-243

(Ct. App. San Antonio 2011) (citing Garcia v. State, 57 S.W.3d 436, 440 (Tex.

Crim. App. 2001) (quoting 3 W. LaFave, et al., Criminal Procedure § 11.10(c) (2d

ed. 1999)). See also Vasquez v. State, 830 S.W.2d 948, 950-51 (Tex. Crim. App.

1992)(“when a cold record clearly confirms no reasonable trial counsel could have

made [the complained of] trial decisions, to hold counsel ineffective is not

speculation.”).

       To be admissible, expert testimony must “assist” the trier of fact. Schutz v.

State, 957 S.W.2d 52, 59 (Tex. Crim. App. 1997) (citing Tex. R. Crim. Evid. 702)

(other citations omitted). Expert testimony assists the trier of fact when the jury is

                                            	   9	  
	  
not qualified to “the best possible degree” to determine intelligently the particular

issue without the help of the testimony. Id. (citations omitted). But, the expert

testimony must aid -- not supplant -- the jury‘s decision. Id. Expert testimony does

not assist the jury if it constitutes “a direct opinion on the truthfulness” of a child

complainant‘s allegations. Id. (citing Yount v. State, 872 S.W.2d 706, 708 (Tex.

Crim. App. 1993)). See also Long v. State, No. 12-07-00256-CR, 2008 Tex. App.

LEXIS 8885, 2008 WL 5050099, at *4 (Tex. App.--Tyler Nov. 26, 2008, no pet.)

(noting that an expert may not testify that a witness is truthful.) (citing Yount, at

712) and Lane v. State, 257 S.W.3d 22, 27 (Tex. App.--Houston [14th Dist.] 2008,

pet. ref’d)). On original submission, the Fourth Court noted that, indeed, “the State

concede[d] that McGinnis answered direct questions on H.A.’s credibility and

truthfulness.” See Arrington, 413 S.W.3d at 113.

       Likewise, efforts by Jenny to bolster the credibility of those allegations

(Fuller v. State, 224 S.W.3d 823 (Tex. App.—Texarkana 2007, no pet.) (allowing

the State to pre-emptively “rebut,” through lay opinion testimony, attacks on its

complaining witnesses solely on the basis of the cross-examination of that witness

was inconsistent with the Schutz finding that the defense does not “open the door”

for the same testimony by an expert by cross-examining H.A. herself.) (citing

Schutz, at 72)), are also prohibited by this Court’s precedent.



                                         	   10	  
	  
       The Fourth Court’s focus on the “context” of the prohibited questions,

whether McGinnis was sufficiently convinced that H.A. told the truth, to justify

making an official report, is irrelevant. The focus is not on the context of the

opinion about H.A.’s credibility, but on the fact that the opinion was given, not

once, but repeatedly. As the outcry witness, McGinnis function was solely to

report about the sexual assault allegations, not to render a carefully crafted opinion

as to why she believed that H.A.’s allegations - the very heart of the prosecution’s

case – were true. As to the Court’s second observation, that defense counsel’s

failure to object and his conducting a limited cross-examination may somehow

have been strategy aimed at avoiding emphasizing the matter before the jury, this

completely misses the point. Failing to object to clear and deliberate calls for

opinion testimony about the credibility of the complainant’s sexual assault

allegations is not trial strategy, it is an abject failure to protect the jury’s province

as the sole judge of credibility.

       It’s also difficult to accept the Fourth Court’s conclusion that, as to Jenny’s

testimony, her “comments were brief and somewhat vague as to the content of

what H.A. said that was ‘truthful.’” A review of the Jenny’s testimony leaves no

doubt that the subject matter about which Jenny believed H.A. to be truthful, to the

point of tears, were the sexual abuse allegations against the Petitioner.



                                          	   11	  
	  
       At the time of trial, Yount and Schutz had been well-settled precedent for

over 18 and 14 years, respectively. Rather, the relevant inquiry is: how can defense

counsel sit by idly while the state carefully prepares and engages in a long, roundly

prohibited line of questioning, that repeatedly, and over the course of two

witnesses, produces devastating opinion testimony, constitute a reasonable trial

strategy? It doesn’t. Respectfully, the Fourth Court of Appeals has erred in failing

to identify defense counsel’s omissions as outrageous, ineffective assistance of

counsel.

       Counsel’s ineffective assistance prejudiced the Petitioner, for the following

reasons:

       1. H.A.’s credibility had already been compromised when none other than
          the prosecutor confronted H.A. about why she lied when she first spoke
          to McGinnis, which the Fourth Court noted in its first opinion. See
          Arrington, 413 S.W.3d at 115, 117.

       2. The trial was a classic he-said, she-said swearing match, without medical
          or other evidence favoring the prosecutions case. Therefore, McGinnis
          expert, and H.A.’s lay witness validation of H.A.’s accusations, unfairly
          and decidedly tipped the scales in favor of a conviction;

       3. The prohibited testimony was a far cry from an unexpected blurb which
          could ostensibly be neutralized by defense counsel’s decision to not
          revisit and re-emphasize the testimony before the jury. Rather, it was a
          carefully crafted and effective question and answer colloquy between the
          prosecutor and the two witnesses. Indeed, the prosecutor took all of the
          liberties that defense counsel permitted her;

       4. The prosecutor specifically emphasized and argued McGinnis’ opinion
          about H.A. truthfulness in closing argument, and supported that opinion

                                        	   12	  
	  
          by also discussing McGinnis’ expertise, which in the eyes of the jury,
          fully qualified her to evaluate the truth of H.A.’s accusations;

       5. The fairness of Petitioner’s trial was seriously hampered by the failure on
          the part of the trial court (and, for that matter, defense counsel) to ensure
          that a proper unanimity instruction was given in the case, which was
          conceded error by the state during the Fourth Court’s original
          consideration. See Id. at 113. While this Court ultimately determined
          that the lack of a unanimity instruction would not, on its own, have been
          sufficient to constitute Almanza error, thus reversing the Fourth Court’s
          determination, it should, when combined with counsel’s outrageous
          ineffective assistance, and the above enumerated factors, militate in favor
          of a finding that that the Petitioner’s trial was fundamentally unfair, and
          its result unreliable.
       Lastly, the opportunistic role by the state in this case cannot be ignored.

During oral argument before this Court, on original submission, the undersigned

asked the Court to consider the State’s unclean hands in the trial process. Unlike

unobjected to hearsay, which retains is probative properties, truth opinions about a

complainant’s allegations are NEVER admissible.              Sure, defense counsel’s

dereliction is well established, but it did not give the prosecutor a license to elicit a

wholly inadmissible line of questioning, in its quest, not, to do justice, but to

secure a conviction, a point eloquently noted by Justice Chapa in a separate,

concurring opinion. See Arrington, 413 S.W.3d at 119 (J. Chapa concurring)

(“…the trial court failed in its obligation to submit a charge that does not allow for

the possibility of a non-unanimous verdict…[a]nd the State failed in its primary

duty, which is not to convict, but to do justice, by failing to assure that the

convictions were constitutionally obtained.”). The state’s win-at-all-cost efforts in
                                          	   13	  
	  
opportunistically producing, introducing, and arguing inadmissible evidence to bag

a conviction in this case was clear prosecutorial misconduct. If this Court is

serious about maintaining the integrity of the trial process, it should grant PDR,

reverse the Petitioner’s conviction, and admonish the State about its ethical duties

at trial. Empty warnings in opinions that affirm convictions that are the product of

prosecutorial misdeeds, do little to bring about true reform.

                             PRAYER FOR RELIEF

       WHEREFORE, the Petitioner respectfully requests that this Court grant his

PDR, order the necessary briefing, reverse the judgment of the Fourth Court of

Appeals, and remand this case for a new trial.

                                 Respectfully submitted,

                                 Jorge G. Aristotelidis
                                 Tower Life Building
                                 310 South St. Mary’s St., Suite 1830
                                 San Antonio, Texas 78205
                                 (210) 277-1906
                                 jgaristo67@gmail.com

                          By:    /s/ Jorge G. Aristotelidis
                                 State Bar No. 00783557




                                         	   14	  
	  
                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing “Appellant’s

Petition for Discretionary Review,” was served upon opposing counsel, the

Appellate Division of the Bexar County District Attorneys Office, and to Mr.

Matthew Paul, State’s Attorney, by e-mailing a copy to the Bexar County District

Attorneys Office at the Paul Elizondo Tower, 101 W. Nueva, Rm. 370 San

Antonio, Texas 78205, and P.O. Box 12405, Austin, Texas, 78711, respectively,

on this the 22nd day of July, 2015.


                                      /s/ Jorge G. Aristotelidis




                                       	   15	  
	  
                      CERTIFICATE OF COMPLIANCE


       In accordance with Tex. R. App. P. 9.4(i)(1) and 9.4(i)(2(D), I hereby certify

that this brief contains 3,153 words, which have been counted by use of the

“Word” program with which this brief was written.


                                       /s/ Jorge G. Aristotelidis




                                         	   16	  
	  
|   | Neutral
As of: July 22, 2015 9:57 PM EDT

                                  Arrington v. State
                Court of Appeals of Texas, Fourth District, San Antonio
                  March 18, 2015, Delivered; March 18, 2015, Filed
                                 No. 04-12-00430-CR

Reporter
2015 Tex. App. LEXIS 2529
Charles ARRINGTON, Appellant v. The HOLDINGS: [1]-Court’s failure to submit
STATE of Texas, Appellee                      a unanimity instruction did not amount to
                                              fundamental error mandating automatic
Notice: PLEASE CONSULT THE TEXAS reversal because defendant did not have a
RULES OF APPELLATE PROCEDURE right to a unanimous jury verdict under the
FOR CITATION OF UNPUBLISHED Sixth and Fourteenth Amendments;
OPINIONS.                                     [2]-Counsel was not ineffective for not
                                              objecting to testimony by the school
Prior History: [*1] From the 187th
                                              counselor under Tex. R. Evid. 702 about
Judicial District Court, Bexar County,
                                              the truthfulness of the alleged victim’s
Texas. Trial Court No. 2011CR1663.
                                              sexual misconduct accusations because the
Honorable Sharon MacRae, Judge
                                              counsel’s strategy in not objecting may
Presiding.
                                              have been for the purpose of avoiding
Arrington v. State, 2015 Tex. Crim. App.
                                              emphasizing the matter before the jury;
LEXIS 15 (Tex. Crim. App., Jan. 14, 2015)
                                              [3]-Counsel was not ineffective for not
Disposition: AFFIRMED.                        objecting to testimony by the alleged
                                              victim’s mother under Tex. R. Evid. 608
Core Terms                                    about the truthfulness of the alleged
                                              victim’s sexual misconduct accusations
credibility, ineffective, unanimous, sexual, because the mother’s comments were brief
sexual organ, asserts, jury charge, and somewhat vague and counsel’s strategy
penetration, counselor, questions, talk, pet, may have been to avoid emphasizing the
counsel’s failure, outrageous, issues         matter before the jury.

Case Summary                                Outcome

Overview                                    Judgment affirmed.
                                 JORGE ARISTOTELIDIS
                                                                                    Page 2 of 9
                                  2015 Tex. App. LEXIS 2529, *1


LexisNexis® Headnotes                       sufficient to undermine confidence in an
                                            outcome. This two-pronged test is a
  Constitutional Law > ... > Fundamental benchmark for judging whether counsel’s
  Rights > Criminal Process > Right to Jury conduct so undermines the proper
  Trial                                     functioning of the adversarial process that
  Criminal Law & Procedure > Trials > a trial cannot be relied on as producing a
   Verdicts > Unanimity                     reliable result.
HN1 The U.S. Supreme Court holds that             Criminal Law & Procedure > ... > Counsel >
although the Sixth Amendment right to              Effective Assistance of Counsel > Trials
trial by jury requires a unanimous jury           Criminal Law & Procedure > ... > Counsel >
verdict in federal criminal trials, it does not    Effective Assistance of Counsel > Tests for
require a unanimous jury verdict in state         Ineffective Assistance of Counsel
criminal trials. A state criminal defendant,
                                                  Criminal Law & Procedure > Appeals >
at least in noncapital cases, has no federal
                                                   Procedural Matters > Records on Appeal
right to the unanimous jury verdict.
Although the Sixth Amendment is                   Criminal Law & Procedure > Appeals >
applicable to the States by virtue of the          Standards of Review > General Overview
Fourteenth Amendment, the United States HN3 Generally, a trial record will not
Constitution clearly does not grant a right suffice to establish an ineffective assistance
to the unanimous verdict.                       of counsel claim. When ineffective
   Criminal Law & Procedure > ... > Counsel >
                                                assistance is raised on direct appeal,
    Effective Assistance of Counsel > Tests for appellate counsel and a court must proceed
   Ineffective Assistance of Counsel            on the trial record not developed for an
                                                object of litigating or preserving the claim
   Criminal Law & Procedure > ... > Counsel >
                                                and thus is often incomplete or inadequate
    Effective Assistance of Counsel > Trials
                                                for this purpose. Nonetheless, some claims
   Criminal Law & Procedure > Appeals > may be disposed of on direct appeal where
    Standards of Review > General Overview trial counsel’s ineffectiveness is so apparent

HN2 An appellate court reviews an from the record. When no reasonable trial
appellant’s claim of ineffective assistance strategy can justify the trial counsel’s
of counsel under a well-established conduct, counsel’s performance falls below
standard of review. A defendant must show an objective standard of reasonableness as
(1) that counsel’s performance is deficient, a matter of law, regardless of whether the
i.e., counsel’s assistance falls below an record adequately reflects the trial counsel’s
objective standard of reasonableness; and subjective reasons for acting as he or she
(2) prejudice, i.e., a reasonable probability does. When the record contains no evidence
that, but for counsel’s unprofessional errors, of counsel’s reasons for the challenged
a result of the proceeding will be different. conduct, an appellate court will assume a
The reasonable probability is a probability strategic motivation if any can possibly be
                                    JORGE ARISTOTELIDIS
                                                                                                  Page 3 of 9
                                                  2015 Tex. App. LEXIS 2529, *1


imagined, and will not conclude the Opinion
challenged conduct constitutes deficient
performance unless the conduct is so MEMORANDUM OPINION
outrageous that no competent attorney will
                                              AFFIRMED
engaged in it.
                                              This appeal is on remand from the Texas
   Evidence > ... > Testimony > Expert Court of Criminal Appeals. Charles
   Witnesses > General Overview
                                              Arrington is appealing his conviction on
   Evidence > Admissibility > Expert five counts of aggravated sexual assault of
   Witnesses                                  a child and one count of indecency with a
HN4 Expert testimony that a particular child by sexual contact. In an opinion
witness is truthful is inadmissible under dated August 14, 2013, this court reversed
Tex. R. Evid. 702.                            appellant’s conviction after concluding
                                              appellant was denied a fair trial based on
   Evidence > ... > Impeachment > Bad the trial court’s failure to include a
   Character for Truthfulness > Opinion & unanimity instruction in the jury charge
   Reputation                                 and, thus, was egregiously harmed.1 See
                                              Arrington v. State, 413 S.W.3d 106 (Tex.
HN5 The credibility of a witness may be
                                              App.—San Antonio 2013), re v ’d &
supported by evidence in the form of
                                              remanded, S.W.3d , No. PD-1448-13,
opinion, but the evidence may only refer to
                                              2015 Tex. Crim. App. LEXIS 15, 2015 WL
character for truthfulness and evidence of
                                              170110 (Tex. Crim. App. Jan. 14, 2013).
truthful character is admissible only after
                                              On the State’s appeal to the Court of
the character of the witness for truthfulness
                                              Criminal Appeals, the Court concluded
is attacked. Tex. R. Evid. 608.
                                              appellant was not egregiously harmed, and
Counsel: For APPELLANT: Jorge G. remanded the cause to this court for
Aristotelidis, Aristotelidis & Moore, San consideration of appellant’s remaining [*2]
Antonio, TX.                                  issues on appeal.
                                         On original appeal to this court, appellant
For APPELLEE: Jay Brandon, Assistant
                                         raised five issues: (1) the trial court
District Attorney, San Antonio, TX.
                                         committed jury charge error by failing to
Judges: Opinion by: Sandee Bryan Marion, give a unanimity instruction as to each
Chief Justice. Sitting: Sandee Bryan separate criminal incident alleged at trial,
Marion, Chief Justice, Marialyn Barnard, as charged in each separate count/offense
Justice, Luz Elena D. Chapa, Justice.    in the indictment; (2) the trial court’s jury
                                         charge error egregiously harmed him; (3)
Opinion by: Sandee Bryan Marion          alternatively, the trial court’s jury charge
1
    On appeal, the State conceded the lack of such an instruction in the jury charge was error.

                                                    JORGE ARISTOTELIDIS
                                                                                                                          Page 4 of 9
                                                  2015 Tex. App. LEXIS 2529, *2


error rendered his trial fundamentally      of the female sexual organ of H.A. by
unfair, in violation of the Due Process     appellant’s finger; and (7) causing the
Clause of the Fourteenth Amendment of       penetration of the anus of H.A. by
                                            appellant’s finger. Count six asserted a
the United States Constitution; (4) his trial
counsel rendered ineffective assistance of  charge of indecency with a child by
counsel by failing to object to the State’s intentionally and knowingly engaging in
elicitation of expert witness testimony     sexual conduct or contact on or about the
about the truthfulness of the complainant’s same date by causing H.A., who was under
sexual misconduct accusations; and (5) his  seventeen years of age, to touch part of the
                                            genitals of appellant with the intent to
trial counsel rendered ineffective assistance
of counsel by failing to object to the      arouse or gratify the sexual desire of any
State’s elicitation of lay witness testimonyperson. The State presented evidence of
about the truthfulness of the complainant’s more than one instance of sexual contact to
allegations. Because the State conceded     support each count; however, the jury
error (the first issue), and we reversed    instructions [*4] did not specifically inform
                                            the jurors that they had to be unanimous
based on our conclusion that appellant was
                                            about which separate instance of abuse
egregiously harmed (the second issue), our
                                            they believed constituted the commission
opinion did not address appellant’s final
                                            of the offense for purposes of each
three arguments. After considering [*3]
                                            individual count.2 Instead, the trial court’s
these remaining issues, we affirm.
                                            instructions permitted the jurors to consider
DUE PROCESS                                 whether appellant was guilty of each of the
                                            seven alleged offenses, and the jurors were
Counts one through five and count seven provided with seven different verdict forms.
against appellant alleged that, on or about
                                            Appellant asserts the trial court’s failure to
March 26, 2010, appellant committed the
                                            submit a unanimity instruction as to each
offense of aggravated sexual assault of a individual count amounted to fundamental
child (H.A.) by intentionally and knowingly trial error in violation of the Due Process
(1) causing the penetration of the female Clause to the Fourteenth Amendment to
sexual organ of H.A. by appellant’s male the U.S. Constitution, which mandates
sexual organ; (2) causing the penetration automatic reversal of his convictions. We
of the anus of H.A. by appellant’s male disagree.
sexual organ; (3) causing the female sexual
organ of H.A. to contact the mouth of HN1 ″The [U.S. Supreme] Court has held
appellant; (4) causing the penetration of that although the Sixth Amendment right to
the mouth of H.A. by appellant’s male trial by jury requires a unanimous jury
sexual organ; (5) causing the penetration verdict in federal criminal trials, it does not
2
   For example, with respect to count one, which alleged that appellant’s male sexual organ penetrated H.A.’s female sexual organ,
H.A.’s testimony presented evidence of two separate criminal acts that would constitute this offense in her description of the events in
her shower and those occurring on the mattress in appellant’s girlfriend’s living room.

                                                    JORGE ARISTOTELIDIS
                                                                                     Page 5 of 9
                                  2015 Tex. App. LEXIS 2529, *4


require a unanimous jury verdict in state        HN2 We review an appellant’s claim of
criminal [*5] trials.″ McDonald v. City of       ineffective assistance of counsel under the
Chicago, III., 561 U.S. 742, 766 n.14, 130       well-established standard of review. See
S. Ct. 3020, 177 L. Ed. 2d 894 (2010); see       Strickland v. Washington, 466 U.S. 668,
also Schad v. Arizona, 501 U.S. 624, 634 n.      690, 104 S. Ct. 2052, 80 L. Ed. 2d 674
5, 111 S. Ct. 2491, 115 L. Ed. 2d 555            (1984); Thompson v. State, 9 S.W.3d 808,
(1991) (″[A] state criminal defendant, at        812 (Tex. Crim. App. 1999). The defendant
least in noncapital cases, has no federal        must show (1) that counsel’s performance
right to a unanimous jury verdict.″);            was deficient, i.e., counsel’s assistance fell
Romero v. State, 396 S.W.3d 136, 147 (Tex.       below an objective standard of
App.—Houston [14th Dist.] 2013, pet.             reasonableness; [*6] and (2) prejudice,
ref’d) (recognizing that, although Sixth         i.e., a reasonable probability that, but for
Amendment is applicable to the States by         counsel’s unprofessional errors, the result
virtue of the Fourteenth Amendment, ″[t]he       of the proceeding would have been
United States Constitution clearly does not      different. Thompson, 9 S.W.3d at 812. A
grant a right to a unanimous verdict″);          reasonable probability is a probability
Phillips v. State, 130 S.W.3d 343, 351 n.6       sufficient to undermine confidence in the
(Tex. App.—Houston [14th Dist.] 2004),           outcome. Id. This two-pronged test is the
aff’d, 193 S.W.3d 904 (Tex. Crim. App.           benchmark for judging whether counsel’s
2006). Therefore, we do not believe the          conduct so undermined the proper
trial court’s error violated appellant’s         functioning of the adversarial process that
federal due process rights or amounted to        the trial cannot be relied on as having
an automatic reversal. Romero, 396 S.W.3d        produced a reliable result. Id.
at 147 (concluding appellant’s argument
lacked merit and proceeding to examine           HN3 Generally, the trial record will not
appellant’s claimed right to unanimity of        suffice to establish an ineffective assistance
jury verdict under only Texas law); see          of counsel claim. Id. at 813-14. When, as
also Almanza v. State, 686 S.W.2d 157,           here, ineffective assistance is raised on
172-74 (disapproving of cases which              direct appeal, appellate counsel and the
suggest jury charge error requires an            court must proceed on a trial record not
″automatic″ reversal).                           developed for the object of litigating or
                                                 preserving the claim and thus is often
INEFFECTIVE          ASSISTANCE           OF     incomplete or inadequate for this purpose.
COUNSEL                                          Freeman v. State, 125 S.W.3d 505, 506
In two issues, appellant asserts trial counsel   (Tex. Crim. App. 2003); cf. Massaro v.
was ineffective for not objecting to             United States, 538 U.S. 500, 504-05, 123
testimony about the truthfulness of H.A.’s       S. Ct. 1690, 155 L. Ed. 2d 714 (2003).
sexual misconduct accusations.                   Nonetheless, some claims may be disposed
                                                 of on direct appeal where ″trial counsel’s
1. Standard of Review                            ineffectiveness is so apparent from the
                                    JORGE ARISTOTELIDIS
                                                                                     Page 6 of 9
                                  2015 Tex. App. LEXIS 2529, *6


record.″ Massaro, 538 U.S. at 508;               on the subject of ″manipulation,″ ″fantasy,″
Freeman, 125 S.W.3d at 507; see also             or any other accepted, expert-based aspect
Andrews v. State, 159 S.W.3d 98, 103 (Tex.       of credibility. Appellant also asserts
Crim. App. 2005); Thompson, 9 S.W.3d at          McGinnis’s testimony was not presented
814 n.6. ″[W]hen no reasonable trial             as a response to the defense ″opening the
strategy could justify the trial counsel’s       door.″ Appellant asserts the State portrayed
conduct, counsel’s performance falls below       McGinnis as an ″expert″ at trial. HN4
an objective standard of reasonableness as       Expert [*8] testimony that a particular
a matter of law, regardless of whether the       witness is truthful is inadmissible under
record adequately [*7] reflects the trial        Texas Rule of Evidence 702. Yount v. State,
counsel’s subjective reasons for acting as       872 S.W.2d 706, 711 (Tex. Crim. App.
[he] did.″ Andrews, 159 S.W.3d at 102.           1993).

When the record contains no evidence of          H.A. had testified she told her friends
counsel’s reasons for the challenged             about the incidents that occurred over
conduct, we ″’will assume a strategic            spring break. McGinnis approached H.A.
motivation if any can possibly be                twice about rumors, which were circulating
imagined,’ and will not conclude the             at her elementary school, that H.A. was
challenged conduct constituted deficient         pregnant. The first time, H.A. told
performance unless the conduct was so            McGinnis it was a joke and her friends
outrageous that no competent attorney            made her do it. The second time, H.A. told
would have engaged in it.″ Garcia v. State,      McGinnis about the sexual abuse.
57 S.W.3d 436, 440 (Tex. Crim. App. 2001);
Moran v. State, 350 S.W.3d 240, 243 (Tex.        When McGinnis took the stand, the State
App.—San Antonio 2011, no pet.). Here, no        first questioned her about her qualifications:
motion for new trial was filed, and no               Q: And so how long have you worked
post-trial evidentiary hearing was held.             as a school counselor?
Therefore, our review is limited to the trial
record.                                              A: I’ve been a school counselor for 11
                                                     years.
2. School Counselor’s Testimony
                                                     Q: And how long have you worked in
During trial, the State asked Lisa McGinnis,         school administration.
the school counselor, for her opinion on             A: Twenty-one years.
the truthfulness of H.A.’s accusations and
                                                     Q: Now, what age groups have you
the State concedes McGinnis answered
                                                     worked with?
direct questions on H.A.’s credibility and
truthfulness. Defense counsel did not                A: Mostly elementary school but the
object. Appellant asserts McGinnis was               last two years I worked with middle
neither qualified nor presented as an expert         schools anywhere from five to 15.
                                   JORGE ARISTOTELIDIS
                                                                                  Page 7 of 9
                                 2015 Tex. App. LEXIS 2529, *8


   Q: Now, what kind of education do you        A: . . . The first time I talked to her she
   have?                                        didn’t want to tell me. She was fearful
   A: I have a [sic] early childhood            and that also made me feel like that this
   education degree, a bachelor’s. I have a     was a truthful report.
   master’s in counseling and then a Ph.D.
   in counseling and supervision and I’m a [Emphasis added.]
   licensed professional counselor outside Appellant argues this amounted to an expert
   of my school counseling certification. opinion that H.A.’s accusation against him
                                            was the truth. Appellant asserts trial
The State then asked her about H.A.’s
                                            counsel’s failure to object cannot be
credibility:
                                            considered trial strategy, and he [*10]
   Q: What did — what details did you relies on several cases that appear to stand
     [*9] see that lent credibility to her for the proposition that there are no
   story that made you know that she was circumstances in which allowing a witness
   telling you the truth?                   to opine on the truthfulness of the
   A: I felt that she was telling me the complainant in a case where there is no
   truth based on the fact that she had physical or scientific evidence linking the
   details, for example, what movie they defendant to the crime and credibility of
   were watching; that her brother was the complainant is the primary issue, might
   playing PlayStation when it happened be considered sound trial strategy. See
   when she was nine; that she could very Fuller v. State, 224 S.W.3d 823, 835 (Tex.
   much put herself in the situation of App.—Texarkana 2007, no pet.) (″defense
   what was going on exactly at that time. counsel’s tactic seems to have been to
   Those were the things that made me allow, without objection, the State’s
   feel like she was telling the truth.     witnesses to testify to the credibility and
   Q: Okay. Now, what told you that those truthfulness of J.W.’s allegations and then,
   were the important factors?              on cross-examination, to explore the
   A: Based on my experience that I’ve foundation for that witness’ belief in the
   had with other students, based on my credibility, believability, or truthfulness of
   educational experience. Those were the J.W.’s allegations″); Sessums v. State, 129
   things that I fell back on.              S.W.3d 242, 248 (Tex. App.—Texarkana
                                            2004, pet. ref’d) (″[W]e find ourselves
   Q: So you were trained to look for these reviewing the activities of trial counsel in
   signs?                                   failing to object to clearly and
   A: As a counselor, yes.                  unquestionably objectionable testimony of
   ...                                      the most outrageous and destructive type.
   Q: . . . I mean, what did she do that There is no conceivable strategy or tactic
   might have happened had she been that would justify allowing this testimony
   giving a false report?                   in front of a jury.″); Miller v. State, 757
                                   JORGE ARISTOTELIDIS
                                                                                   Page 8 of 9
                                 2015 Tex. App. LEXIS 2529, *10


S.W.2d 880, 884 (Tex. App.—Dallas 1988,         to make an official report. During
pet. ref’d) (″In the present case, we can       cross-examination, defense counsel asked
glean no sound trial strategy in defense        McGinnis only a few questions.
counsel’s failure to object to the extensive,   Our review of the record indicates defense
inadmissible testimony concerning the only      counsel’s strategy in not objecting and
real issue at trial—complainant’s               conducting a limited cross-examination
credibility.″); Garcia v. State, 712 S.W.2d     may have been for the purpose of avoiding
249, 253 (Tex. App.—El Paso, pet. ref’ d)       emphasizing the matter before the jury.
 [*11] (″counsel should have made and           Also, McGinnis’s testimony was in the
persisted in valid objections to all of the     context of her following up on the second
testimony which permitted Detective             rumor and her decision to make an official
Calanche and Yolanda Aguilar to pass            report. We conclude appellant has not
upon the credibility of other witnesses″).      satisfied his burden of proving there was
However, after a review of the record, we       no imaginable strategy for defense
do not agree with appellant’s contention        counsel’s failure to object. Therefore,
that defense counsel’s performance was          appellant has failed to rebut the strong
outrageous and lacked any possible              presumption of effective assistance, and
strategic motive. McGinnis was an outcry        has not shown that counsel’s conduct was
witness who spoke to H.A. twice. During         so outrageous that no competent attorney
the first conversation, H.A. did not admit      would engage in it or that the outcome of
the abuse to McGinnis; instead, H.A. told       the trial is unreliable due to counsel’s
McGinnis the pregnancy rumor was merely         errors.
a misunderstanding with her friends.
McGinnis admitted H.A. ″was not                 3. The Mother’s Testimony
forthcoming in telling me anything that         The State also asked H.A.’s mother
was going on that was inappropriate.″           questions about H.A.’s truthfulness. HN5
McGinnis did not believe an official report     The credibility of a witness may be
was necessary, although she informed            supported by evidence in the form of
H.A.’s mother about the conversation. The       opinion, but the evidence may only refer to
second conversation with H.A. occurred          character for truthfulness and evidence of
two days later when another rumor               truthful character is admissible only after
circulated that not only was H.A. pregnant,     the character of the witness [*13] for
but H.A. thought the baby might be              truthfulness has been attacked. TEX . R.
appellant’s. McGinnis called H.A. back to       EVID. 608. Appellant argues he did not
her office, and this time, H.A. made her        ″open the door″ by attacking H.A.’s
outcry. McGinnis then made her official         credibility, so as to allow H.A.’s mother to
report. The above questioning occurred in       provide her opinion on H.A.’s truthfulness.
the context of the State asking McGinnis        Appellant points to the following portions
 [*12] what made her believe H.A. enough        of H.A. ’s mother’s testimony:
                                   JORGE ARISTOTELIDIS
                                                                               Page 9 of 9
                               2015 Tex. App. LEXIS 2529, *13


   Q: And has she, I guess, changed from not object.
   her initial reaction of talking about
                                            On appeal, appellant asserts that because
   what happened?
                                            defense counsel [*14] did not attack H.A.’s
   A: You mean — not really, no. You character for truthfulness, it was improper
   mean, like personality?                  for the State to elicit this testimony. And,
   Q: Yes. I mean, is she still fearful and even if H.A.’s character for truthfulness
   embarrassed when she talks about it? had been attacked, the mother’s testimony
                                            was not proper rebuttal testimony.
   A: No but we don’t really talk about it Therefore, defense counsel’s failure to
   all that much but I ask her questions object constituted ineffective assistance of
   and she’s very honest with her answer counsel. We disagree.
   and she’s not — she doesn’t hide the
   answers. She tells me the truth.         The mother’s comments were brief and
                                            somewhat vague as to the content of what
   ...                                      H.A. said that was ″truthful.″ Our review
   Q: You didn’t think this could happen of the record indicates defense counsel’s
   to your daughter?                        strategy in not objecting may have been
                                            for the purpose of avoiding emphasizing
   A: Yes.
                                            the matter before the jury. We conclude
   Q: Did you talk to [H.A.] about the fact appellant has not satisfied his burden of
   that police were going to be involved proving there was no imaginable strategy
   and she was going to have to —           for defense counsel’s failure to object.
   A: Yes.                                  Therefore, appellant has failed to rebut the
                                            strong presumption of effective assistance,
   Q: — follow through with that?           and has not shown that counsel’s conduct
   A: Yes.                                  was so outrageous that no competent
   Q: Did you talk to her about how attorney would engage in it or that the
   serious this was?                        outcome of the trial is unreliable due to
                                            counsel’s errors.
   A: Yes.
   Q: Did you ask [H.A.] if she was telling CONCLUSION
   the truth?                                 We overrule appellant’s remaining issues
   A: Yes.                                    on appeal and affirm the trial court’s
                                              judgment.
   Q: And what did she say to you?
                                              Sandee Bryan Marion, Chief Justice
   A: She said yes and she started crying.
                                              Do not publish
[Emphasis added.] Appellant’s counsel did


                                 JORGE ARISTOTELIDIS
Envelope Details


  Print this page

  Case # PD-0756-15
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             07/22/2015 09:46:31 PM
   Case Number                            PD-0756-15
   Case Description
   Assigned to Judge
   Attorney
   Firm Name                              Individual
   Filed By                               Jorge Aristotelidis
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.00
   Total Court Case Fees                  $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $0.00
   Total Provider Tax Fees                $0.00
   Grand Total                            $0.00
   Payment
   Account Name                           George W. Aristotelidis
   Transaction Amount                     $0.00
   Transaction Response
   Transaction ID                         10144980
   Order #                                006186759-0

   Petition for Discretionary Review
   Filing Type                                                               EFileAndServe
   Filing Code                                                               Petition for Discretionary Review
                                                                             Appellant's Petition for Discretionary Review with
   Filing Description
                                                                             Appendix
   Reference Number
                                                                             Please accept this second filing and disregard the
   Comments
                                                                             first one filed on 7/22/2015 at 9:39:29
   Status                                                                    Rejected
   Fees
   Court Fee                                                                 $0.00
   Service Fee                                                               $0.00
   Rejection Information
   Rejection    Time                                  Rejection Comment
   Reason


https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=b1d15ec0-100e-11cb-18ce-19fed1f542ff[7/24/2015 10:36:36 AM]
Envelope Details

                        07/24/2015 10:34:11 This document is not allowing me to accept it. Please call me at (512)
   Other
                        AM                  936-1623.
   Documents
                                          Petition for Discretionary Review - FINAL - Charles Lavoy
   Lead Document                                                                                                                  [Original]
                                          Arrington.pdf
   Attachments                            Arrington v. State_ 2015 Tex. App. LEXIS 2529-2.pdf                                     [Original]


   eService Details
   Name/Email                    Firm                  Service Type                         Status         Served        Date/Time Opened
   Lauren Scott                  Bexar County District EServe                               Sent           Yes           Not Opened
   lscott@bexar.org              Attorneys Office




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=b1d15ec0-100e-11cb-18ce-19fed1f542ff[7/24/2015 10:36:36 AM]